543 So. 2d 296 (1989)
James AVERY, Appellant,
v.
STATE of Florida, Appellee.
No. 88-95.
District Court of Appeal of Florida, Fifth District.
April 27, 1989.
Rehearing Denied May 22, 1989.
James Avery, Lowell, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee and Colin Campbell, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
Appellant's convictions are affirmed. The State concedes, however, that the two five year terms of probation imposed at sentencing on two of the four counts were intended by the trial court to be served *297 concurrently, as orally pronounced at the sentencing hearing, rather than consecutively as reflected in the written orders, and that the written orders thus reflect a clerical error. An oral pronouncement at sentencing is controlling when a clerical error causes the written order to be inconsistent with the oral pronouncement. See Venuti v. State, 437 So. 2d 238 (Fla. 5th DCA 1983). We therefore remand the written probation orders to the trial court with directions that they be corrected to reflect that they run concurrently, in accordance with the oral pronouncement.
Judgments AFFIRMED. Probation orders REMANDED for correction.
COBB and COWART, JJ., concur.